Exhibit 10.2
EXECUTION VERSION
     
 
REGISTRATION RIGHTS AGREEMENT
dated as of June 5, 2009
between
BROADPOINT SECURITIES GROUP, INC.
and
ERIC J. GLEACHER
 

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is dated as of
June 5, 2009, by BROADPOINT SECURITIES GROUP, INC., a New York corporation (the
“Company”), and ERIC J. GLEACHER (the “Investor”).
RECITALS
     WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
March 2, 2009 (the “Merger Agreement”), as amended, by and among the Company,
Magnolia Advisory LLC, Gleacher Partners Inc., the Investor and the other
parties signatory thereto, the Company has issued to the Investor shares (the
“Shares”) of Common Stock (as defined below) and has agreed to enter into this
Agreement to provide the Investor with certain registration rights in respect of
such Shares; and
     WHEREAS, the parties hereto hereby desire to set forth the Company’s
obligations to cause the registration of the Registrable Securities (as defined
below) pursuant to the Securities Act (as defined below) and applicable state
securities laws.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Definitions and Usage.
          As used in this Agreement:
          1.1. Definitions.
          “Agent” means the principal placement agent on an agented placement of
Registrable Securities.
          “Commission” shall mean the Securities and Exchange Commission.
          “Common Stock” shall mean (i) the common stock, par value $.01 per
share, of the Company, and (ii) shares of capital stock of the Company issued by
the Company in respect of or in exchange for shares of such common stock in
connection with any stock dividend or distribution, stock split-up,
recapitalization, recombination or exchange generally of shares of such common
stock.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Holder” shall mean the Investor and any Transferee of any Registrable
Securities from a Holder, to the extent that such Transferee shall have been
assigned rights under this Agreement in accordance with Section 7, in each case
at such times as such Person shall own any Registrable Securities.

 



--------------------------------------------------------------------------------



 



          “Majority Selling Holders” means those Selling Holders whose
Registrable Securities included in such registration represent a majority of the
Registrable Securities of all Selling Holders included therein.
          “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint-stock company, limited liability company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.
          “Piggyback Registration” shall have the meaning set forth in
Section 2.1.
          “Register”, “registered”, and “registration” shall refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering by the Commission of effectiveness of such registration statement or
document.
          “Registrable Securities” shall mean, subject to Section 7: (i) the
Shares owned by the Investor on the date hereof, (ii) any shares of Common Stock
or other securities of the Company issued as (or issuable upon the conversion or
exercise of any warrant, right or other security which is issued as) a dividend
or other distribution with respect to, or in exchange generally for, or in
replacement by the Company generally of, such Shares (or other Registrable
Securities); and (iii) any securities issued in exchange for Shares (or other
Registrable Securities) in any merger, reorganization, consolidation, share
exchange, recapitalization, restructuring or other comparable transaction of the
Company, in each case that are not subject to Transfer Restrictions (as defined
in the Merger Agreement); provided, however, that Registrable Securities shall
not include any securities which have theretofore been registered and sold
pursuant to the Securities Act or which may be sold to the public pursuant to
Rule 144 or any similar rule promulgated by the Commission pursuant to the
Securities Act without restriction (including because the Investor is not an
“affiliate” (within the meaning of Rule 144 or any similar rule promulgated by
the Commission pursuant to the Securities Act) of the Company and has not been
such during the three-month period referenced in Rule 144(b) (as such time
period or Rule may be modified in the future)), and, provided, further, that the
Company shall have no obligation under Section 2 to register any Registrable
Securities of a Holder if the public sale or disposition in a single three-month
period of all of the Registrable Securities for which registration was requested
does not require registration under the Securities Act. For purposes of this
Agreement, a Person will be deemed to be a holder of Registrable Securities
whenever such Person has the then-existing right to acquire such Registrable
Securities (by conversion, purchase or otherwise), whether or not such
acquisition has actually been effected.
          “Registrable Securities then outstanding” shall mean, with respect to
a specified determination date, the Registrable Securities owned by all Holders
on such date.
          “Registration Expenses” shall have the meaning set forth in
Section 5.1.
          “Shelf Registration Termination Date” shall have the meaning set forth
in Section 3.2.
          “Securities Act” shall mean the Securities Act of 1933, as amended.

-2-



--------------------------------------------------------------------------------



 



          “Selling Holders” shall mean, with respect to a specified registration
pursuant to this Agreement, Holders whose Registrable Securities are included in
such registration.
          “Shares” shall have the meaning set forth in the Recitals.
          “Specified Registration Rights Agreements” shall mean (i) that certain
Registration Rights Agreement, dated June 13, 2003, between the Company and Farm
Bureau Life Insurance Company, and (ii) that certain Registration Rights
Agreement, dated June 13, 2003, between the Company and Kansas City Life
Insurance Company.
          “Transfer” shall have the meaning set forth in the Merger Agreement.
          “Underwriters’ Representative” shall mean the managing underwriter,
or, in the case of a co-managed underwriting, the managing underwriter
designated as the underwriters’ representative by the co-managers.
          “Violation” shall have the meaning set forth in Section 6.1.
          1.2. Usage.
          (i) References to a Person (other than a natural person) are also
references to its assigns and successors in interest (by means of merger,
consolidation or sale of all or substantially all the assets of such Person or
otherwise, as the case may be).
          (ii) References to Registrable Securities “owned” or “held” by a
Holder shall include Registrable Securities beneficially owned by such Person
but which are held of record in the name of a nominee, trustee, custodian, or
other agent, but shall exclude shares of Common Stock held by a Holder in a
fiduciary capacity for customers of such Person.
          (iii) References to a document are to it as amended, waived and
otherwise modified from time to time and references to a statute or other
governmental rule are to it as amended and otherwise modified from time to time
(and references to any provision thereof shall include references to any
successor provision).
          (iv) References to Sections or to Schedules or Exhibits are to
sections hereof or schedules or exhibits hereto, unless the context otherwise
requires.
          (v) The definitions set forth herein are equally applicable both to
the singular and plural forms and the feminine, masculine and neuter forms of
the terms defined.
          (vi) The term “including” and correlative terms shall be deemed to be
followed by “without limitation” whether or not followed by such words or words
of like import.
          (vii) The term “hereof” and similar terms refer to this Agreement as a
whole.

-3-



--------------------------------------------------------------------------------



 



          (viii) The “date of” any notice or request given pursuant to this
Agreement shall be determined in accordance with Section 12.2.
     Section 2. Piggyback and Shelf Registration.
          2.1. Piggyback Registration
          (i) If at any time when Holders own Registrable Securities, the
Company proposes to register (including for this purpose a registration effected
by the Company for shareholders of the Company other than the Holders)
securities under the Securities Act in connection with the public offering
solely for cash on Form S-1, S-2 or S-3 (or any replacement or successor forms),
the Company shall promptly give each Holder of Registrable Securities written
notice of such registration (a “Piggyback Registration”); provided, however,
that the Company shall have no obligations and Holders shall have no rights,
hereunder with respect to any “Demand Registration” or “Shelf Registration” as
defined in the Registration Rights Agreement, dated September 21, 2007, by and
among the Company, MatlinPatterson FA Acquisition LLC and the other parties
thereto. Upon the written request of each Holder given within twenty (20) days
following the date of such notice, the Company shall cause to be included in
such registration statement and use its best efforts to be registered under the
Securities Act all the Registrable Securities that each such Holder shall have
requested to be registered. The Company shall have the absolute right to
withdraw or cease to prepare or file any registration statement for any offering
referred to in this Section 2.1 without any obligation or liability to any
Holder.
          (ii) If the Underwriters’ Representative or Agent shall advise the
Company in writing (with a copy to each Selling Holder) that, in its opinion,
the amount of Registrable Securities requested to be included in such
registration would materially adversely affect such offering, or the timing
thereof, then the Company will include in such registration, to the extent of
the amount and class which the Company is so advised can be sold without such
material adverse effect in such offering: (A) first, all securities proposed to
be sold by the Company for its own account and, if such registration is effected
as a result of the exercise of demand registration rights granted by the
Company, all securities required to be registered pursuant to the exercise of
such demand registration rights allocated (as between the Company and the
holders exercising such demand registration rights) in accordance with the
priorities then existing among the Company and such holders; (B) second,
securities required to be included in such registration statement pursuant to
the exercise of piggyback registration rights set forth in the Specified
Registration Rights Agreements, to the extent that the Specified Registration
Rights Agreements require the Company to include such securities in such
registration in priority to the securities described in the following clause
(C); and (C) third, the Registrable Securities requested to be included in such
registration by Holders pursuant to this Section 2.1, and all other securities
being registered pursuant to the exercise of other contractual registration
rights granted by the Company, pro rata based on the estimated gross proceeds
from the sale thereof; and third all other securities requested to be included
in such registration.

-4-



--------------------------------------------------------------------------------



 



          (iii) Except as set forth in Section 2.1(ii), each Holder shall be
entitled to have Registrable Securities included in an unlimited number of
Piggyback Registrations pursuant to this Section 2.1.
          2.2. Shelf Registration
          (i) The Investor may request that the Company prepare and file with
the Commission, and the Company shall prepare and file with the Commission
(provided that the Company need not effect such filing prior to the third
anniversary of the Closing Date (as such term is defined in the Merger
Agreement)), a shelf registration statement on Form S-3 or any similar
short-form or other appropriate registration statement that may be available at
such time, which, if the Company is a “well-known seasoned issuer” (as such term
is defined in Rule 405 of the Securities Act), shall be an “Automatic Shelf
Registration Statement,” as such term is defined in Rule 405 of the Securities
Act for the purpose of registering under the Securities Act (the “Shelf
Registration Statement”) the offer and sale of all the Registrable Securities by
the Holders from time to time in accordance with the methods of distribution
elected by such Holders and set forth in the Shelf Registration Statement (the
“Shelf Registration”); provided however, that such method or methods of
distribution shall not, without the prior written consent of the Company,
include any firm commitment or best efforts underwritten public offering. The
Shelf Registration Statement shall indicate that the Registrable Securities are
to be offered and sold on a continuous basis pursuant to Rule 415 under the
Securities Act.
          (ii) If a Shelf Registration Statement is not automatically effective
upon filing, the Company shall use its reasonable best efforts to cause the
Shelf Registration Statement to be declared effective under the Securities Act
as promptly as practicable after the filing thereof, but in any event not later
than sixty days following the later of the third anniversary of the Closing Date
and the date of the Investor’s request.
          (iii) If prior to the Shelf Registration Termination Date, the number
of Registrable Securities at any time exceeds the number of securities then
registered for sale in the Shelf Registration Statement, the Company shall file
as soon as practicable an additional Shelf Registration Statement covering the
offer and sale by the Holders of not less than the number of such Registrable
Securities.
     Section 3. Registration Procedures. Whenever required under Section 2 to
effect the registration of any Registrable Securities, the Company shall take
each of the actions set forth in this Section 3, as expeditiously as
practicable.
          3.1. In the case of any Piggyback Registration, the Company shall
prepare and file with the Commission a registration statement with respect to
such Registrable Securities and use the Company’s reasonable best efforts to
cause such registration statement to become effective. With respect to either a
Piggyback Registration or Shelf Registration, before filing a registration
statement or prospectus or any amendments or supplements thereto, including
documents incorporated by reference after the initial filing of the registration
statement and prior to effectiveness thereof, the Company shall furnish to one
firm of counsel for the

-5-



--------------------------------------------------------------------------------



 



Selling Holders (selected by Majority Selling Holders, as the case may be)
copies of all such documents in the form substantially as proposed to be filed
with the Commission at least four (4) business days prior to filing for review
and comment by such counsel;
          3.2. With respect to either a Piggyback Registration or Shelf
Registration, the Company shall prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act and rules thereunder with
respect to the disposition of all securities covered by such registration
statement. If the registration is for an underwritten offering, the Company
shall amend the applicable registration statement or supplement the prospectus
whenever required by the terms of the underwriting agreement entered into
pursuant to Section 4.2. Subject to Rule 415 under the Securities Act, if the
registration statement is a shelf registration, the Company shall amend the
registration statement or supplement the prospectus so that it will remain
current and in compliance with the requirements of the Securities Act for three
years after its effective date, provided that in the case of the Shelf
Registration, the Company shall be required to use its reasonable best efforts
to keep the Shelf Registration Statement continuously effective under the
Securities Act until such time as there are no Registrable Securities remaining
(the “Shelf Registration Termination Date”), and if during such period any event
or development occurs as a result of which the registration statement or
prospectus contains a misstatement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, the Company shall promptly notify each Selling Holder,
amend the registration statement or supplement the prospectus so that each will
thereafter comply with the Securities Act and furnish to each Selling Holder of
Registrable Shares such amended or supplemented prospectus, which each such
Holder shall thereafter use in the Transfer of Registrable Shares covered by
such registration statement. Pending such amendment or supplement (and written
notice of the need therefor) each such Holder shall cease making offers or
Transfers of Registrable Shares pursuant to the prior prospectus. In the event
that any Registrable Securities included in a registration statement subject to,
or required by, this Agreement remain unsold at the end of the period during
which the Company is obligated to use its reasonable best efforts to maintain
the effectiveness of such registration statement, the Company may file a
post-effective amendment to the registration statement for the purpose of
removing such Securities from registered status.
          3.3. The Company shall furnish to each Selling Holder of Registrable
Securities, without charge, such numbers of copies of the registration
statement, any pre-effective or post-effective amendment thereto, the
prospectus, including each preliminary prospectus and any amendments or
supplements thereto, in each case in conformity with the requirements of the
Securities Act and the rules thereunder, and such other related documents as any
such Selling Holder may reasonably request in order to facilitate the
disposition of Registrable Securities owned by such Selling Holder.
          3.4. The Company shall use the Company’s reasonable best efforts
(i) to register and qualify the securities covered by such registration
statement under such other securities or Blue Sky laws of such states or
jurisdictions as shall be reasonably requested by the Underwriters’
Representative or Agent (as applicable, or if inapplicable, the Majority Selling

-6-



--------------------------------------------------------------------------------



 



Holders), and (ii) to obtain the withdrawal of any order suspending the
effectiveness of a registration statement, or the lifting of any suspension of
the qualification (or exemption from qualification) of the offer and transfer of
any of the Registrable Securities in any jurisdiction, as soon as practicable;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions in
which it is not already so qualified or subject to service.
          3.5. In the event of any underwritten or agented offering, the Company
shall enter into and perform the Company’s obligations under an underwriting or
agency agreement (including indemnification and contribution obligations of
underwriters or agents), in usual and customary form, with the managing
underwriter or underwriters of or agents for such offering.
          3.6. The Company shall promptly notify each Selling Holder of any stop
order issued or threatened to be issued by the Commission in connection
therewith (and take all reasonable actions required to prevent the entry of such
stop order or to remove it if entered.
          3.7. The Company shall make generally available to the Company’s
security holders copies of all periodic reports, proxy statements, and other
information referred to in Section 9.1 and an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act no later than ninety (90) days
following the end of the 12-month period beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of each
registration statement filed pursuant to this Agreement.
          3.8. The Company shall make available for inspection by any Selling
Holder, any underwriter participating in such offering and the representatives
of such Selling Holder and Underwriter (but not more than one firm of counsel to
such Selling Holders), all financial and other information as shall be
reasonably requested by them, and provide the Selling Holder, any underwriter
participating in such offering and the representatives of such Selling Holder
and Underwriter the opportunity to discuss the business affairs of the Company
with its principal executives and independent public accountants who have
certified the audited financial statements included in such registration
statement, in each case all as necessary to enable them to exercise their due
diligence responsibility under the Securities Act; provided, however, that
information that the Company determines, in good faith, to be confidential and
which the Company advises such Person in writing, is confidential shall not be
disclosed unless such Person signs a confidentiality agreement reasonably
satisfactory to the Company or the related Selling Holder of Registrable
Securities agrees to be responsible for such Person’s breach of confidentiality
on terms reasonably satisfactory to the Company.
          3.9. The Company shall provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such registration
statement from and after a date not later than the effective date of such
registration statement.
          3.10. The Company shall use all reasonable efforts to cause the
Registrable Securities covered by such registration statement (i) if the Common
Stock is then

-7-



--------------------------------------------------------------------------------



 



listed on a securities exchange or included for quotation in a recognized
trading market, to continue to be so listed or included for a reasonable period
of time after the offering, and (ii) to be registered with or approved by such
other United States or state governmental agencies or authorities as may be
necessary by virtue of the business and operations of the Company to enable the
Selling Holders of Registrable Securities to consummate the disposition of such
Registrable Securities.
          3.11. The Company shall use the Company’s reasonable efforts to
provide a CUSIP number for the Registrable Securities prior to the effective
date of the first registration statement including Registrable Securities.
          3.12. The Company shall take such other actions as are reasonably
requested in order to expedite or facilitate the disposition of Registrable
Securities included in each such registration.
          Section 4. Holders’ Obligations. It shall be a condition precedent to
the obligations of the Company to take any action pursuant to this Agreement
with respect to the Registrable Securities of any Selling Holder of Registrable
Securities that such Selling Holder shall:
          4.1. furnish to the Company such information regarding such Selling
Holder, the number of the Registrable Securities owned by it and the intended
method of disposition of such securities as shall be required to effect the
registration of such Selling Holder’s Registrable Securities, and to cooperate
with the Company in preparing such registration; and
          4.2. if applicable, agree to sell its Registrable Securities to the
underwriters at the same price and on substantially the same terms and
conditions as the Company or the other Persons on whose behalf the registration
statement was being filed have agreed to sell their securities, and to execute
the underwriting agreement agreed to by the Majority Selling Holders.
     Section 5. Expenses of Registration. Expenses in connection with
registrations pursuant to this Agreement shall be allocated and paid as follows:
          5.1. The Company shall bear and pay all expenses incurred in
connection with any registration, filing, or qualification of Registrable
Securities for each Selling Holder (which right may be Transferred to any Person
to whom Registrable Securities are Transferred as permitted by Section 7),
including all registration, filing and Financial Industry Regulatory Authority,
Inc. fees, all fees and expenses of complying with securities or blue sky laws,
all word processing, duplicating and printing expenses, messenger and delivery
expenses, the reasonable fees and disbursements of counsel for the Company, and
of the Company’s independent public accountants, including the expenses of “cold
comfort” letters required by or incident to such performance and compliance, and
the reasonable fees and disbursements of one firm of counsel for the Selling
Holders of Registrable Securities (selected by the Majority Selling Holders)
(the “Registration Expenses”), but excluding underwriting discounts and
commissions relating to Registrable Securities (which shall be paid on a pro
rata basis by the Selling Holders).

-8-



--------------------------------------------------------------------------------



 



          5.2. Any failure of the Company to pay any Registration Expenses as
required by this Section 5 shall not relieve the Company of its obligations
under this Agreement.
     Section 6. Indemnification; Contribution. If any Registrable Securities are
included in a registration statement under this Agreement:
          6.1. To the extent permitted by applicable law, the Company shall
indemnify and hold harmless each Selling Holder, each Person, if any, who
controls such Selling Holder within the meaning of the Securities Act, and each
officer, director, partner, and employee of such Selling Holder and such
controlling Person, against any and all losses, claims, damages, liabilities and
expenses (joint or several), including attorneys’ fees and disbursements and
expenses of investigation, incurred by such party pursuant to any actual or
threatened action, suit, proceeding or investigation, or to which any of the
foregoing Persons may become subject under the Securities Act, the Exchange Act
or other federal or state laws, insofar as such losses, claims, damages,
liabilities and expenses arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”):
          (i) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein, or any amendments or
supplements thereto; or
          (ii) the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading;
provided, however, that the indemnification required by this Section 6.1 shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability
or expense to the extent that it arises out of or is based upon (x) a Violation
which occurs in reliance upon and in conformity with written information
furnished to the Company by the indemnified party expressly for use in
connection with such registration or (y) the failure of any person entitled to
indemnification hereunder to deliver or make available to a purchaser of
Registrable Securities (to the extent required by law), a copy of any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto (if the same was
required by applicable law to be delivered or made available), provided that the
Company shall have delivered to the applicable Selling Holder such registration
statement, including such preliminary prospectus or final prospectus contained
therein and any amendments or supplements thereto. The Company shall also
indemnify underwriters, selling brokers, dealer managers and similar securities
industry professionals participating in the distribution, their officers,
directors, agents and employees and each person who controls such persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the Selling Holders.
          6.2. To the extent permitted by applicable law, each Selling Holder
shall indemnify and hold harmless the Company, each of its directors, each of
its officers who

-9-



--------------------------------------------------------------------------------



 



shall have signed the registration statement, each Person, if any, who controls
the Company within the meaning of the Securities Act, any other Selling Holder,
any controlling Person of any such other Selling Holder and each officer,
director, partner, and employee of such other Selling Holder and such
controlling Person, against any and all losses, claims, damages, liabilities and
expenses (joint and several), including attorneys’ fees and disbursements and
expenses of investigation, incurred by such party pursuant to any actual or
threatened action, suit, proceeding or investigation, or to which any of the
foregoing Persons may otherwise become subject under the Securities Act, the
Exchange Act or other federal or state laws, insofar as such losses, claims,
damages, liabilities and expenses arise out of or are based upon any Violation,
in each case to the extent (and only to the extent) that such Violation occurs
in reliance upon and in conformity with written information furnished by such
Selling Holder expressly for use in connection with such registration; provided,
however, that (x) the indemnification required by this Section 6.2 shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or expense if settlement is effected without the consent of the relevant Selling
Holder of Registrable Securities, which consent shall not be unreasonably
withheld, and (y) in no event shall the amount of any indemnity under this
Section 6.2 exceed the gross proceeds from the applicable offering received by
such Selling Holder.
          6.3. Promptly after receipt by an indemnified party under this
Section 6 of notice of the commencement of any action, suit, proceeding,
investigation or threat thereof made in writing for which such indemnified party
may make a claim under this Section 6, such indemnified party shall deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and disbursements and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
within a reasonable time following the commencement of any such action, if
prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 6 to the extent of such prejudice but shall not relieve the indemnifying
party of any liability that it may have to any indemnified party otherwise than
pursuant to this Section 6. Any fees and expenses incurred by the indemnified
party (including any fees and expenses incurred in connection with investigating
or preparing to defend such action or proceeding) shall be paid to the
indemnified party, as incurred, within thirty (30) days of written notice
thereof to the indemnifying party (regardless of whether it is ultimately
determined that an indemnified party is not entitled to indemnification
hereunder). Any such indemnified party shall have the right to employ separate
counsel in any such action, claim or proceeding and to participate in the
defense thereof, but the fees and expenses of such counsel shall be the expenses
of such indemnified party unless (i) the indemnifying party has agreed to pay
such fees and expenses or (ii) the indemnifying party shall have failed to
promptly assume the defense of such action, claim or proceeding or (iii) the
named parties to any such action, claim or proceeding (including any impleaded
parties) include both such indemnified party and the indemnifying party, and
such indemnified party shall have been advised by counsel

-10-



--------------------------------------------------------------------------------



 



that there may be one or more legal defenses available to it which are different
from or in addition to those available to the indemnifying party and that the
assertion of such defenses would create a conflict of interest such that counsel
employed by the indemnifying party could not faithfully represent the
indemnified party (in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such action, claim or proceeding on behalf of
such indemnified party, it being understood, however, that the indemnifying
party shall not, in connection with any one such action, claim or proceeding or
separate but substantially similar or related actions, claims or proceedings in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (together with appropriate local counsel) at any time
for all such indemnified parties, unless in the reasonable judgment of such
indemnified party a conflict of interest may exist between such indemnified
party and any other of such indemnified parties with respect to such action,
claim or proceeding, in which event the indemnifying party shall be obligated to
pay the fees and expenses of such additional counsel or counsels). No
indemnifying party shall be liable to an indemnified party for any settlement of
any action, proceeding or claim without the written consent of the indemnifying
party, which consent shall not be unreasonably withheld.
          6.4. If the indemnification required by this Section 6 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to in this
Section 6:
          (i) The indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any Violation has been committed by, or relates to information supplied
by, such indemnifying party or indemnified parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such Violation. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 6.1 and Section 6.2,
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.
          (ii) The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 6.4 were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in Section 6.4(i). No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
          6.5. If indemnification is available under this Section 6, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in this

-11-



--------------------------------------------------------------------------------



 



Section 6 without regard to the relative fault of such indemnifying party or
indemnified party or any other equitable consideration referred to in
Section 6.4.
          6.6. The obligations of the Company and the Selling Holders of
Registrable Securities under this Section 6 shall survive the completion of any
offering of Registrable Securities pursuant to a registration statement under
this Agreement, and otherwise.
     Section 7. Transfer of Registration Rights. All rights of a Holder with
respect to Registrable Securities pursuant to this Agreement may be Transferred
by such Holder to any other Person in connection with the Transfer of
Registrable Securities to such Person, in all cases, if and only if (x) any such
Transferee that is not a party to this Agreement shall have executed and
delivered to the Secretary of the Company a properly completed agreement
substantially in the form of Exhibit A, (y) the Transferor shall have delivered
to the Secretary of the Company, no later than fifteen (15) days following the
date of the Transfer, written notification of such Transfer setting forth the
name of the Transferor, name and address of the Transferee, and the number of
Registrable Securities which shall have been so Transferred and (z) the Transfer
of Registrable Securities and complies with all restrictions applicable thereto;
including any applicable “Transfer Restrictions” (as defined in the Merger
Agreement).
     Section 8. Holdback. Each Holder entitled pursuant to this Agreement to
have Registrable Securities included in a piggyback registration statement
prepared pursuant to Section 2.1 of this Agreement, if so requested by the
Underwriters’ Representative or Agent in connection with an offering of any
Registrable Securities, shall not effect any public sale or distribution of
shares of Common Stock or any securities convertible into or exchangeable or
exercisable for shares of Common Stock, including a sale pursuant to Rule 144
under the Securities Act (except as part of such underwritten or agented
registration), during the fifteen (15) day period prior to, and up to ninety
(90) day period beginning on (but in any event not longer that the period
applicable to the Company’s directors who are required by the Underwriters’
Representative or Agent to be subject to similar restrictions), the date such
registration statement is declared effective under the Securities Act by the
Commission, provided that such Holder is timely notified of such effective date
in writing by the Company or such Underwriters’ Representative or Agent. In
order to enforce the foregoing covenant, the Company shall be entitled to impose
stop-transfer instructions with respect to the Registrable Securities of each
Holder until the end of such period.
     Section 9. Covenants.
          9.1. The Company shall file as and when applicable, on a timely basis,
all reports required to be filed by it under the Exchange Act. If the Company is
not required to file reports pursuant to the Exchange Act, upon the request of
any Holder of Registrable Securities, the Company shall make publicly available
the information specified in subparagraph (c)(2) of Rule 144 of the Securities
Act, and take such further action as may be reasonably required from time to
time and as may be within the reasonable control of the Company, to enable the
Holders to Transfer Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act or any similar rule or regulation hereafter adopted by
the Commission.

-12-



--------------------------------------------------------------------------------



 



          9.2. Upon written notice from the Company, the Holders shall not offer
or sell any Registrable Securities pursuant to or in reliance upon a piggyback
registration statement filed pursuant to Section 2.1 hereof (or the prospectus
related thereto) during any suspension or similar period applicable to other
securities registered pursuant to such registration statement. The Company shall
be entitled to postpone (but not more than once in any fiscal quarter) for a
reasonable period not in excess of thirty (30) calendar days, the filing or
initial effectiveness of, or suspend the use of a Shelf Registration Statement
if the Company delivers to the Majority Selling Holders a certificate signed by
the Chief Executive Officer and Chief Financial Officer of the Company
certifying that in the good faith judgment of such officers, following
consultation with counsel, such registration, offering or use would reasonably
be expected to materially and adversely affect or to materially interfere with
any bona fide material financing of the Company or any material transaction
under consideration by the Company or would require the disclosure of
information that has not been, and is not otherwise required to be, disclosed to
the public, the premature disclosure of which would materially and adversely
affect the Company (no postponement or suspension shall apply during any period
in which the directors and executive officers of the Company are not also
generally prohibited from selling shares of Common Stock). The Holders shall
maintain in confidence the existence and content of such notice or certificate.
     Section 10. Amendment, Modification and Waivers; Further Assurances.
          (i) This Agreement may be amended with the consent of the Company and
the Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company shall have obtained
the written consent of the Majority Selling Holders to such amendment, action or
omission to act.
          (ii) No waiver of any terms or conditions of this Agreement shall
operate as a waiver of any other breach of such terms and conditions or any
other term or condition, nor shall any failure to enforce any provision hereof
operate as a waiver of such provision or of any other provision hereof. No
written waiver hereunder, unless it by its own terms explicitly provides to the
contrary, shall be construed to effect a continuing waiver of the provisions
being waived and no such waiver in any instance shall constitute a waiver in any
other instance or for any other purpose or impair the right of the party against
whom such waiver is claimed in all other instances or for all other purposes to
require full compliance with such provision.
          (iii) Each of the parties hereto shall execute all such further
instruments and documents and take all such further action as any other party
hereto may reasonably require in order to effectuate the terms and purposes of
this Agreement.
     Section 11. Assignment; Benefit. This Agreement and all of the provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, assigns, executors, administrators or
successors; provided, however, that except as specifically provided herein with
respect to certain matters, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned or delegated by the Company
without the prior written consent of the Majority Selling Holders on the date as
of which such

-13-



--------------------------------------------------------------------------------



 



delegation or assignment is to become effective. A Holder may Transfer its
rights hereunder to a successor in interest to the Registrable Securities owned
by such assignor only as permitted by Section 7.
     Section 12. Miscellaneous.
          12.1. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF.
          12.2. Notices. All notices and requests given pursuant to this
Agreement shall be in writing and shall be made by hand-delivery, first-class
mail (registered or certified, return receipt requested), confirmed facsimile or
overnight air courier guaranteeing next business day delivery to the relevant
address specified on Schedule 1 to this Agreement or in the relevant agreement
in the form of Exhibit A whereby such party became bound by the provisions of
this Agreement. Except as otherwise provided in this Agreement, the date of each
such notice and request shall be deemed to be, and the date on which each such
notice and request shall be deemed given shall be: at the time delivered, if
personally delivered or mailed; when receipt is acknowledged, if sent by
facsimile; and the next business day after timely delivery to the courier, if
sent by overnight air courier guaranteeing next business day delivery.
          12.3. Entire Agreement; Integration. This Agreement supersedes all
prior agreements between or among any of the parties hereto with respect to the
subject matter contained herein and therein, and such agreements embody the
entire understanding among the parties relating to such subject matter.
          12.4. Injunctive Relief. Each of the parties hereto acknowledges that
in the event of a breach by any of them of any material provision of this
Agreement, the aggrieved party may be without an adequate remedy at law. Each of
the parties therefore agrees that in the event of such a breach hereof the
aggrieved party may elect to institute and prosecute proceedings in any court of
competent jurisdiction to enforce specific performance or to enjoin the
continuing breach hereof. By seeking or obtaining any such relief, the aggrieved
party shall not be precluded from seeking or obtaining any other relief to which
it may be entitled.
          12.5. Section Headings. Section headings are for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.
          12.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which shall
together constitute one and the same instrument. All signatures need not be on
the same counterpart.
          12.7. Severability. If any provision of this Agreement shall be
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity and enforceability of the remaining provisions of this Agreement,
unless the result thereof would be unreasonable, in which case the parties
hereto shall negotiate in good faith as to appropriate amendments hereto.

-14-



--------------------------------------------------------------------------------



 



          12.8. Filing. A copy of this Agreement and of all amendments thereto
shall be filed at the principal executive office of the Company with the
corporate recorder of the Company.
          12.9. Termination. This Agreement may be terminated at any time by a
written instrument signed by the parties hereto. Unless sooner terminated in
accordance with the preceding sentence, this Agreement (other than Section 6
hereof) shall terminate in its entirety on such date as there shall be no
Registrable Securities outstanding, provided that any shares of Common Stock
previously subject to this Agreement shall not be Registrable Securities
following the sale of any such shares in an offering registered pursuant to this
Agreement.
          12.10. Attorneys’ Fees. In any action or proceeding brought to enforce
any provision of this Agreement, or where any provision hereof is validly
asserted as a defense, the successful party shall be entitled to recover
reasonable attorneys’ fees (including any fees incurred in any appeal) in
addition to its costs and expenses and any other available remedy.
          12.11. No Third Party Beneficiaries. Nothing herein expressed or
implied is intended to confer upon any person, other than the parties hereto or
their respective permitted assigns, successors, heirs and legal representatives,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.
[The rest of this page has been intentionally left blank]

-15-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed by the
parties hereto as of the date first written above.

                  BROADPOINT SECURITIES GROUP, INC.    
 
           
 
  By:   /s/ Lee Fensterstock    
 
  By:  
 
Lee Fensterstock    
 
  Title:   Chairman and Chief Executive Officer    

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed by the
parties hereto as of the date first written above.

           
 
  /s/ Eric J. Gleacher    
 
 
 
Eric J. Gleacher    

Signature Page to Registration Rights Agreement

                                   

 



--------------------------------------------------------------------------------



 



Schedule 1
Address for Notices
Notice to the Company
Broadpoint Securities Group, Inc.
12 East 49th Street, 31st Floor
New York, New York 10117
Attention: General Counsel
Fax: 212-273-7320
Notice to the Investor
Eric J. Gleacher
c/o Gleacher Partners Inc.
660 Madison Avenue, 19th Floor
New York, New York 10065

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Registration
Rights Agreement
AGREEMENT TO BE BOUND
BY THE REGISTRATION RIGHTS AGREEMENT
          The undersigned, being the transferee of                      shares
of the common stock, $.01 par value per share [or describe other capital stock
received in exchange for such common stock] (the “Registrable Securities”), of
Broadpoint Securities Group, Inc., a New York corporation (the “Company”), as a
condition to the receipt of such Registrable Securities, acknowledges that
matters pertaining to the registration of such Registrable Securities is
governed by the Registration Rights Agreement dated as of [ ], 2009 initially
among the Company and Eric J. Gleacher referred to therein (the “Agreement”),
and the undersigned hereby (1) acknowledges receipt of a copy of the Agreement,
and (2) agrees to be bound as a Holder by the terms of the Agreement, as the
same has been or may be amended from time to time.
          Agreed to this ___day of _________, _________.

             
 
           
 
      *    
 
      *    

 

*   Include address for notices.

A-1